EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed 06/11/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 1-4 are allowed over the prior art of record.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application.
Information Disclosure Statement
The new information disclosure statement(s) (IDS) submitted on 06/11/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement(s) has/have been considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Woo Shin on 09/09/2021.
The application has been amended as follows:
Claim 1 is rewritten as follows:

an aqueous humour discharge tube including a contact portion provided on one side of the aqueous humour discharge tube and contacting a cornea of an eyeball, an exposed portion exposed not to contact a sclera of the eyeball and provided on the other side the aqueous humour discharge tube, and a channel formed between the contact portion and the exposed portion to enable aqueous humour to flow therethrough; and
a cover member arranged to surround the cornea and the sclera, the cover member including a contact hole formed on one surface that contacts the cornea and contacted by the aqueous humour discharge tube, a discharge hole formed on the other surface located at the opposite side to the one surface and exposed to an outside to discharge the aqueous humour, and a flow channel provided between the contact hole and the discharge hole to provide a discharge path of the aqueous humour. ---
Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Takashima (US PGPUB 20060235367).
Takashima, while disclosing an apparatus for an aqueous humour discharge apparatus for glaucoma treatment, comprising: an aqueous humour discharge tube including a contact portion provided on one side of the aqueous humour discharge tube and contacting a cornea of an eyeball, an exposed portion provided on the other side of the aqueous humour discharge tube, and a channel formed between the contact portion and the exposed portion to enable aqueous humour to flow therethrough, fails to disclose or reasonably suggest alone or in combination, the exposed portion exposed not to contact a sclera of the eyeball and a cover member arranged to surround the cornea and the sclera, the cover member including a contact hole formed on one surface that contacts the cornea and contacted by the aqueous humour discharge tube, a discharge hole formed on the other surface located at the opposite side to the one surface and exposed to an outside to discharge the aqueous humour, and a flow channel provided between the contact hole and the discharge hole to provide a discharge path of the aqueous humour.
This limitation not disclosed or rendered obvious by Takashima imparts a novel and non-obvious function of the claimed device, namely, enabling the aqueous humour to be discharged through the cover member while not in contact with the sclera and thus preventing glaucoma through smooth discharge of aqueous humour and stabilizing of the intraocular pressure, as suggested by Applicant in at least Pg. 3, Lines 15-23 of the specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Juan (US PGPUB 20070191863) discloses a glaucoma treatment device comprising a viewing lens used as a guide to assist in implanting a shunt into the eye (Fig. 14 and accompanying text).
Berdahl (US PAT 9168172) discloses a shunt that drains fluid from the cornea to the back of the eye (Figs. 3-4 and accompanying text).
Velasquez (US PGPUB 20170095370) discloses a stainless steel device for permanent insertion into the sclerocorneal limbus enabling the aqueous humour to discharge from the anterior chamber to an intrascleral space (Figs. 1-15 and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




       /NHU Q. TRAN/       Examiner, Art Unit 3781             

       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781